UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 30, 2014 RETAIL OPPORTUNITY INVESTMENTS CORP. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or other jurisdiction of incorporation) 001-33749 (Commission File Number) 26-0500600 (I.R.S. Employer Identification No.) RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation) 333-189057-01 (Commission File Number) 94-2969738 (I.R.S. Employer Identification No.) 8905 Towne Centre Drive, Suite 108 San Diego, California (Zip Code) Registrant's telephone number, including area code: (858)677-0900 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing of obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On April 30, 2014, Retail Opportunity Investments Corp. (the "Company") issued an earnings release announcing its financial results for the quarter ended March 31, 2014.A copy of the earnings release is attached as Exhibit 99.1 hereto and incorporated herein by reference.On April 30, 2014, in connection with this earnings release, the Company posted certain supplemental information regarding the Company's operations for the quarter ended March 31, 2014 on its website, www.roireit.net.A copy of the supplemental information is attached as Exhibit 99.2 hereto and incorporated herein by reference. The information in this Current Report, including the exhibits hereto, is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, unless it is specifically incorporated by reference therein. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Earnings Release, dated April 30, 2014 Supplemental Information for the quarter endedMarch 31, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RETAIL OPPORTUNITY INVESTMENTS CORP. Dated: April 30, 2014 By: /s/ Michael B. Haines Michael B. Haines Chief Financial Officer RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP By: RETAIL OPPORTUNITY INVESTMENTS GP, LLC, its general partner By: /s/ Michael B. Haines Michael B. Haines Chief Financial Officer
